Citation Nr: 1435647	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-00 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cold weather injury to the left foot, and if so whether service connection is warranted.

2.  Entitlement to service connection for residuals of a cold weather injury to the right foot.

3.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected bilateral knee disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to September 1971, including service in World War II, the Korean Conflict and Vietnam.  His awards and decorations include the Purple Heart Medal, the Presidential Unit Citation and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied service connection for a low back disorder.  Also on appeal is a March 2009 RO rating decision that in relevant part reopened a previously-denied claim of service connection for residuals of a cold weather injury to the left foot but denied the claim on the merits, and also denied a new claim for service connection for residuals of a cold weather injury to the right foot.  Finally, also on appeal is an April 2010 RO rating decision that denied entitlement to a TDIU.

Although the March 2008 rating decision reopened the claim for service connection for left foot disability, the Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board has accordingly characterized the issue as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In correspondence received in April 2012, the Veteran requested a Travel Board hearing at the RO.  Because such hearings are scheduled by the RO, remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

